       Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      12/28/2020
    D. George Sweigert,

                                     Plaintiff,
                                                                  1:18-cv-08653 (VEC) (SDA)
                     -against-
                                                                  REPORT AND RECOMMENDATION
    Jason Goodman,

                                    Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

TO THE HONORABLE VALERIE E. CAPRONI, UNITED STATES DISTRICT JUDGE:

         Pending before the Court is a motion by Plaintiff, George Sweigert (“Plaintiff”), for a

preliminary injunction, pursuant to Sections 50 and 51 of the New York Civil Rights Law. (Pl.’s

12/8/20 Am. Mot., ECF No. 174. 1) For the following reasons, I respectfully recommend 2 that

Plaintiff’s motion be DENIED.

                                             BACKGROUND

         On September 10, 2019, Plaintiff filed his Second Amended Complaint. (SAC, ECF No. 88.)

Relevant to the motion currently before the Court, Plaintiff pled a statutory right to privacy claim

under the New York Civil Rights Law, N.Y. Civ. Rights Law §§ 50-51. (See SAC ¶¶ 88-110.) Plaintiff

alleged that Defendant Jason Goodman (“Defendant”) was selling on the internet coffee mugs



1
  Plaintiff first filed his motion on November 19, 2020 (see 11/19/20 Mot., ECF No. 168) before filing the
amended motion at ECF No. 174. On December 21, 2020, a second copy of Plaintiff’s amended motion
was filed on the docket (see ECF No. 178), which appears to have been mailed prior to the copy at ECF No.
174, but otherwise appears identical. The Court cites to the amended motion filed at ECF No. 174, which
is the version to which Defendant responded.
2
  I make this recommendation pursuant to the referral of all dispositive motions to me for purposes of
issuing Reports and Recommendations. (See Order of Reference, ECF No. 89.)
     Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 2 of 10




and tote bags with Plaintiff’s picture on them. (See id. ¶ 95.) The SAC contained screenshot of a

webpage that depicted the coffee mug, with Plaintiff’s image on it, and a list price of $16.90. (See

id.) Plaintiff also alleged that Defendant used Plaintiff’s “name, photograph, picture, portrait

and/or likeness” in his podcasts to “solicit[] fees” and to “advertise, solicit, and promote”

Defendant’s business. (See id. ¶¶ 101, 103.)

       Defendant moved to dismiss Plaintiff’s claims, including those under the New York Civil

Rights Law. (See Def.’s 11/18/19 Mot., ECF No. 106.) On March 2, 2020, I recommended that

Defendant’s motion to dismiss be granted in part and denied in part. (See R&R, ECF No. 138.) In

relevant part, I recommended that Defendant’s motion to dismiss Plaintiff’s statutory right of

privacy claims under the New York Civil Rights Law be denied. (See id. at 9-10.) In making this

recommendation, I stated as follows:

       The SAC contains images that reflect pictures of Plaintiff on merchandise being
       sold online (i.e., on a coffee mug and a tote bag). (SAC ¶ 95.) The SAC also
       references podcasts in which pictures of Plaintiff and Plaintiff’s name are
       displayed. (See id. ¶ 97.) The SAC alleges that these pictures of Plaintiff were used
       by Defendant for purposes of advertising or trade without Plaintiff’s consent in
       the State of New York. (Id. ¶ 98.) Accepting the factual allegations of the SAC as
       true, the Court finds that Plaintiff has stated a claim under the New York Civil
       Rights Law and thus recommends that Defendant’s motion to dismiss Plaintiff’s
       Third Claim be denied.

(Id. at 10.) On August 3, 2020, the Court adopted the foregoing recommendation. (See 8/3/20

Order, ECF No. 140, at 2-3.)

       On August 24, 2020, Plaintiff filed a motion for leave to file a “First Supplemental

Complaint” and, on September 9, 2020, filed an amended motion for the same relief. (Pl.’s

8/24/20 Mot., ECF No. 144; Pl.’s 9/9/20 Am. Mot., ECF No. 149.) On October 8, 2020, I ordered

that the SAC was deemed supplemented only by paragraphs 1, 39 through 45 and 47 through 50



                                                 2
        Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 3 of 10




of Plaintiff’s Verified Supplemental Complaint that was filed at ECF No. 150. 3 (10/8/20 Order, ECF

No. 160, at 5.)

          On November 19, 2020, Plaintiff filed a motion for a preliminary injunction and, on

December 8, 2020, filed the amended motion that is now before the Court. (See Pl.’s 11/19/20

Mot.; Pl.’s 12/8/20 Am. Mot.) In the amended motion, Plaintiff seeks an Order enjoining

Defendant from using video podcast “wrappers” 4 that include Plaintiff’s “persona, name or

likeness,” but does not seek to enjoin the podcasts themselves. (See Pl.’s 12/8/20 Am. Mot. at

16-17.) On December 14, 2020, Defendant filed his response in opposition, invoking his rights

under the First Amendment. (See Def.’s Resp., ECF No. 176.) In addition, Defendant argues that

Plaintiff is “a person with legal training who willfully abuses the civil justice system.” 5 (See id. at

4.)

          On December 16, 2020, Plaintiff filed his reply and on December 21, 2020, he filed an

amended reply.6 (Pl.’s Reply, ECF No. 177; Pl.’s Am. Reply, ECF No. 179.)

                                              LEGAL STANDARDS

          “New York does not recognize a common-law right of privacy.” Messenger ex rel.

Messenger v. Gruner + Jahr Printing & Pub., 94 N.Y.2d 436, 441 (2000). By enacting Sections 50

and 51 of the New York Civil Rights Law, however, the New York legislature sought to “provide a


3
 Paragraphs 47 through 50 include additional allegations regarding Plaintiff’s claims under Sections 50
and 51 of the New York Civil Rights Law.
4
    Plaintiff defines “wrappers” as “thumb nails, titles and video descriptions.” (Pl.’s 12/8/20 Mot. at 4.)
5
 In support of his assertion that Plaintiff has legal training, Defendant cites to (and includes as an exhibit)
an excerpt from a transcript of a video that purportedly had been posted on YouTube. (See Def.’s Resp. at
4 & Ex. B.)
6
 The Court admonishes the Plaintiff to cease and desist from repeatedly filing amended documents, which
serve to clog an ECF docket that already contains over 175 entries.


                                                        3
     Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 4 of 10




limited statutory right of privacy.” Id. Section 50 of the Civil Rights Law makes it a misdemeanor

for a person to “use[] for advertising purposes, or for the purposes of trade, the name, portrait

or picture of any living person without having first obtained the written consent of such person

. . ..” N.Y. Civ. Rights Law § 50 (McKinney 2012). Section 51 provides:

       Any person whose name, portrait, picture or voice is used within this state for
       advertising purposes or for the purposes of trade without the written consent first
       obtained as above provided [in Section 50] may maintain an equitable action in
       the supreme court of this state against the person, firm or corporation so using
       his name, portrait, picture or voice, to prevent and restrain the use thereof; and
       may also sue and recover damages for any injuries sustained by reason of such
       use and if the defendant shall have knowingly used such person’s name, portrait,
       picture or voice in such manner as is forbidden or declared to be unlawful by
       section fifty of this article, the jury, in its discretion, may award exemplary
       damages. . . .

N.Y. Civ. Rights Law § 51 (McKinney 2012).

       The New York Court of Appeals has made clear that the prohibitions set forth in Sections

50 and 51 of the Civil Rights Law “are to be strictly limited to nonconsensual commercial

appropriations of the name, portrait or picture of a living person,” and “prohibit the use of

pictures, names or portraits ‘for advertising purposes or for the purposes of trade’ only, and

nothing more.” Finger v. Omni Publ’ns Int’l, Ltd., 77 N.Y.2d 138, 141 (1990) (quoting Arrington v.

New York Times Co., 55 N.Y.2d 433, 439 (1982)); see also Rand v. Hearst Corp., 31 A.D.2d 406,

409 (1st Dep’t 1969) (“words ‘advertising purposes’ and for the ‘purposes of trade’ . . . must be

construed narrowly and not used to curtail the right of free speech, or free press, or to shut off

the publication of matters newsworthy or of public interest, or to prevent comment on matters

in which the public has an interest or the right to be informed”), aff’d, 26 N.Y.2d 806 (1970).

       “The advertising purposes prong of [N.Y. Civ. Rights Law §§ 50-51] is not violated where

the use of plaintiff’s name is not designed primarily to solicit purchasers for defendant’s


                                                 4
     Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 5 of 10




products.” Herink v. Harper & Row Publishers, 607 F. Supp. 657, 659 (S.D.N.Y. 1985); see also

Lerman v. Flynt Dist. Co., 745 F.2d 123, 130 (2d Cir. 1984) (“[w]hen the advertisement is merely

incidental to a privileged use there is no violation of § 51”).

       “It frequently is observed that a preliminary injunction is an extraordinary and drastic

remedy, one that should not be granted unless the movant, by a clear showing, carries the burden

of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (quoting 11A C.

Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2948 at 129-30 (2d ed. 1995))

(internal quotation marks and emphasis omitted); see also Hanson Trust PLC v. ML SCM

Acquisition, Inc., 781 F.2d 264, 273 (2d Cir. 1986) (noting that a preliminary injunction is “one of

the most drastic tools in the arsenal of judicial remedies”). As such, “a party seeking preliminary

injunctive relief has a heavy burden to sustain.” Dorsett v. Cty. of Nassau, 762 F. Supp. 2d 500,

534 (E.D.N.Y. 2011) (quotation omitted).

       “In order to obtain a preliminary injunction under N.Y. Civ. Rights Law §§ 50-51, Plaintiff

must demonstrate ‘(1) irreparable harm and (2) either (a) a probability of success on the merits

or (b) sufficiently serious questions going to the merits to make them fair grounds for litigation

and a balance of hardships tipping decidedly in the moving party’s favor.’” Mason v. Jews for

Jesus, No. 06-CV-06433 (RMB), 2006 WL 3230279, at *2 (S.D.N.Y. Nov. 8, 2006) (quoting Ryan v.

Volpone Stamp Co., 107 F. Supp. 2d 369, 397 (S.D.N.Y. 2000)). “An injunction ‘raises special First

Amendment concerns, for it may chill protected speech . . . by putting that party at an added risk

of liability.’” Id. (quoting Multimedia Holdings Corp. v. Circuit Court, 544 U.S. 1301, 1304 (2005)).

       The Second Circuit frequently has stated that “irreparable harm is the single most

important prerequisite for the issuance of a preliminary injunction.” Grand River Enter. Six



                                                  5
     Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 6 of 10




Nations, Ltd. v. Pryor, 481 F.3d 60, 66-67 (2d Cir. 2007) (per curiam) (quoting Freedom Holdings,

Inc. v. Spitzer, 408 F.3d 112, 114 (2d Cir. 2005)) (internal quotation marks omitted). To satisfy this

requirement, the movant must show that he “will suffer ‘an injury that is neither remote nor

speculative, but actual and imminent,’ and one that cannot be remedied ‘if a court waits until

the end of trial to resolve the harm.’” Id. at 66 (quoting Freedom Holdings, Inc., 408 F.3d at 114).

A delay in seeking injunctive relief undermines a party’s claim of irreparable harm. See Silber v.

Barbara’s Bakery, Inc., 950 F. Supp. 2d 432, 439 (E.D.N.Y. 2013) (noting that “months-long delays

in seeking preliminary injunctions have repeatedly been held by courts in the Second Circuit to

undercut the sense of urgency accompanying a motion for preliminary relief” (citations

omitted)).

                                            DISCUSSION

       As discussed below, the Court finds that Plaintiff has not made a clear showing in support

of the preliminary injunctive relief he seeks. As an initial matter, Plaintiff has not established

irreparable harm. In his injunction papers, the example that Plaintiff uses of a “thumbnail” that

he seeks to enjoin Defendant from using links to a publicly available YouTube video from March

1, 2019 (see Pl.’s 12/8/20 Am. Mot. at 9-10) that is referenced in Plaintiff’s SAC that was filed in

September 2019. (See SAC ¶ 97.) However, Plaintiff did not file his motion for injunctive relief

until November 19, 2020. Plaintiff’s delay of more than a year in seeking injunctive relief

undermines his claim of irreparable harm.

       In addition, Plaintiff has not shown that he is suffering irreparable harm as a result of

Defendant’s use of Plaintiff’s persona, name and/or likeness in the wrappers, as opposed to

Defendant’s video podcasts themselves, which Plaintiff does not seek to enjoin. (See 12/8/20 Am.



                                                  6
     Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 7 of 10




Mot. at 5 (“This request for injunctive relief does not rely on, or challenge, the actual content of

the Defendant’s podcast videos that are described in the SAC.”).) Plaintiff appears to argue that

Defendant’s use of the wrappers harms his reputation and career because they make it more

likely that researchers will come across Defendant’s videos alongside professional articles written

by Plaintiff. (See Pl.’s 12/8/20 Am. Mot. at 15.) However, Plaintiff has made no evidentiary

showing that the wrappers are causing him harm independent of any harm based on the fact that

there are unflattering videos about him that are publicly available on the internet. 7

        In any event, even assuming, arguendo, that Plaintiff had established irreparable harm,

he has not met his burden to show a probability of success on the merits. In his SAC, Plaintiff

alleged that Defendant used Plaintiff’s “name, photograph, picture, portrait and/or likeness” in

Defendant’s podcasts to “solicit[] fees” and to “advertise, solicit, and promote” Defendant’s

business. (See SAC ¶¶ 101, 103.) Now, however, Plaintiff has not provided satisfactory proof to

support those allegations.

        While, at the motion to dismiss stage, the Court accepted as true Plaintiff’s allegations in

the SAC that Plaintiff’s picture and name were used by Defendant for purposes of advertising or

trade in the State of New York (see R&R at 10), in order to obtain a preliminary injunction, Plaintiff

may not merely rely upon his pleading allegations. He must come forth with proof that his picture

and name were being used for purposes of advertising or trade, which he has not done. See




7
 The Court takes judicial notice that the March 1, 2019 video referenced above that Plaintiff uses as an
example in his motion (see Pl.’s 12/8/20 Am. Mot. at 9) is publicly available without charge via YouTube.


                                                   7
      Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 8 of 10




Kadant, Inc. v. Seeley Mach., Inc., 244 F. Supp. 2d 19, 40 (N.D.N.Y. 2003) (“[b]are allegations,

without more, are insufficient for the issuance of a preliminary injunction”). 8

        As Plaintiff himself acknowledges, Defendant’s podcasts are publicly available on various

platforms. (See Pl. Am. Mot. at 8.) Defendant’s videos on YouTube are publicly available without

charge. The fact that Defendant solicits visitors to his platforms to make payments in order to

become “patrons” (see id.) does not establish that Defendant’s use of Plaintiff’s name and

likeness in his podcasts and/or in the wrappers was for advertising purposes or for the purposes

of trade. 9 The “[r]epresentative example of thumb nails with Plaintiff’s likeness” that is depicted

in Plaintiff’s Amended Motion (see Pl.’s Am. Mot. at 10) does not make any solicitation for the

public to become one of Defendant’s “patrons.” For this additional reason, Plaintiff’s motion

should be denied.

        Moreover, even if there is a fair ground for litigation over the issue of whether Defendant

used Plaintiff’s name and picture in Defendant’s podcasts for advertising purposes or for the

purposes of trade, given the First Amendment considerations inherent in the determination of

newsworthiness and in the other limitations of the New York Civil Rights Law, the Court finds that




8
  The Court is mindful of Plaintiff’s argument that the factual allegations of the SAC should be assumed to
be true because Defendant has failed to answer the SAC. (See Pl.’s 12/8/20 Am. Mot. at 6.) However, there
is a “preference for resolving disputes on the merits,” see Powerserve Int’l, Inc. v. Lavi, 239 F.3d 508, 514
(2d Cir. 2001) (citation omitted), and the Court has “an obligation to make reasonable allowances to
protect pro se litigants [like the Defendant in this case] from inadvertent forfeiture of important rights
because of their lack of legal training.” See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir.
2006) (citation omitted). Thus, the Court does not assume the facts of the SAC to be true, but holds
Plaintiff to his proof. In addition, by separate Order, the Court has directed Defendant to answer the SAC,
as supplemented. (See 12/28/20 Order, ECF No. 180.)
9
 Notably, Plaintiff is not seeking injunctive relief with respect to Defendant’s alleged sale of products, i.e.,
coffee mugs and tote bags that contain Plaintiff’s image. (See SAC ¶ 95.)


                                                       8
     Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 9 of 10




the balance of equities at present favors Defendant, such that preliminary injunctive relief should

be denied.

                                           CONCLUSION

       For the foregoing reasons, I respectfully recommend that Plaintiff’s motion for

preliminary injunctive relief be DENIED.

       The Clerk of Court is respectfully requested to mail a copy of this Report and

Recommendation to the pro se parties.

DATED:         New York, New York
               December 28, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge

                                  *               *               *

    NOTICE OF PROCEDURE FOR FILING OBJECTIONS TO REPORT AND RECOMMENDATION

       The parties shall have fourteen (14) days (including weekends and holidays) from service

of this Report and Recommendation and Order to file written objections, pursuant to 28 U.S.C. §

636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d)

(adding three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). A

party may respond to another party’s objections within fourteen days after being served with a

copy. Fed. R. Civ. P. 72(b)(2). Such objections, and any response to objections, shall be filed with

the Clerk of the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for

an extension of time for filing objections must be addressed to Judge Caproni.




                                                  9
    Case 1:18-cv-08653-VEC-SDA Document 181 Filed 12/28/20 Page 10 of 10




       FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF

OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

6(a), 6(d), 72(b); Thomas v. Arn, 474 U.S. 140 (1985).




                                                10
